337 N.E.2d 580 (1975)
Lelan C. HAYNES, Appellant,
v.
Karen Sue HAYNES, Appellee.
No. 2-675A157.
Court of Appeals of Indiana, Second District.
November 26, 1975.
*581 Richard W. Reed, Muncie, for appellant.
Thomas L. Raisor, Muncie, for appellee.

ON THE APPELLEE'S MOTION TO AFFIRM
PER CURIAM:
The appellee previously filed in this cause her Motion to Dismiss or Affirm which alleged various defects in the record of the proceedings and the appellant's brief. Thereafter the Court denied the Motion to Dismiss, ordered the Motion to Affirm held in abeyance and ordered the appellant to re-brief, said amended brief to be prepared in accordance with Rule AP. 8.3, and to be filed within 20 days, failing which, the motion to affirm would be sustained.
The appellant has now filed his amended brief. Again, the amended brief fails to comply with the rule, more particularly, AP. 8.3(A)(7) pertaining to argument.
This appeal is from a judgment modifying a prior order for child support. The appellant argues generally that the trial court erred in overruling appellant's motion to dismiss directed to the petition to modify, that the court erred in overruling appellant's motion for a finding for respondent at the close of petitioner's evidence, and that the court erred in its judgment of modification in that the amount of the recovery was excessive. We emphasize that the argument is general. The several portions of the argument are mere argumentative assertions of error. Appellant has not supplied us with any reasons in support of his contentions and the only authority he cites is a portion of IC 1971, 31-1-11.5-17. There is no specific, cogent argument with citations of authority together with a showing of how the arguments and authorities are applicable to the facts of this case, all as required by Rule AP.8.3(A)(7).[1]
We again point out that after the appellee's Motion to Dismiss or Affirm was filed we permitted appellant to file an amended brief, and specifically directed that it be prepared in accordance with the requirements of Rule AP.8.3. Appellant thus had a second chance to prepare a brief which would conform to the rule after the deficiencies of his first brief were pointed out to him.
Since the appellant has presented no argument which supports his allegations of error, he has therefore waived those claimed errors and nothing is preserved for review. Accordingly, the appellee's Motion to Affirm, heretofore ordered held in abeyance, is now granted and the judgment of the trial court is affirmed.
NOTES
[1]  Citizens National Bank of Grant County v. Harvey (1975), Ind. App., 334 N.E.2d 719. Bell v. State (1975), Ind. App., 330 N.E.2d 752. Rabb v. Miller (1974), Ind. App., 316 N.E.2d 458. Williams v. State (1973), Ind., 297 N.E. 805.